Per Curiam,
We are far from being convinced that the learned court below erred in refusing to continue the preliminary injunction.
We purposely abstain from any expression of opinion as to any of the questions now presented, or that are likely to arise as the case progresses to final hearing and decree. It is neither *421necessary nor desirable that we should do otherwise. When the case is developed and the facts are fully established, questions, which may now appear to be of some importance, may be entirely ehminated.
Decree affirmed and appeal dismissed with costs to be paid by the appellant.